DETAILED ACTION

Response to Amendment
1.	The amendment filed 11/30/2022 for US Patent Application No. 16/893130 has been entered and fully considered.
2.	Claims 1-6, 8 and 9 are currently being examined. Claims 10-15 and 17 are withdrawn.
3.	The claim objections, the 35 USC 112(b) rejections and the 35 USC 102(a)(1) rejections presented in the office action dated 8/30/2022 are withdrawn in view of Applicant’s amendments.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed 11/30/2022, with respect to the 35 USC 102(a)(1) rejections of claims 1-9 as being anticipated by Abe have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park et al. (US 2018/0233778 A1).
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2017/0222268 A1), herein referred to as Abe, in view of Park et al. (US 2018/0233778 A1), herein referred to as Park.
With respect to amended claims 1 and 9, Abe teaches [0098] a lithium secondary battery comprising a positive electrode (first electrode) and a negative electrode (second electrode). The negative electrode [0110] can include a negative electrode active material comprising silicon. Abe further teaches [0119] the secondary battery includes a separator that is positioned between the positive and negative electrodes. For the electrolyte, Abe teaches [0021] a nonaqueous electrolytic solution having an electrolyte salt dissolved in a nonaqueous solvent, the electrolyte salt including a fluorinated lithium salt such as LiPF6, LiBF4 LiN(SO2F)2, LiN(SO2CF3)2, and LiN(SO2C2F5)2. 
	With respect to claim 2, Abe teaches [0110] the negative electrode can include elemental silicon as a negative electrode active material (Si-dominant electrode).
	With respect to claim 3, Abe teaches [0116] the negative electrode can be produced by mixing the negative electrode active material with a binder to form a negative electrode active material layer (self-supporting composite film) over a current collector.
	With respect to claim 4, Abe teaches [0127] the negative electrode active material layer can include 10 mass percent elemental silicon (silicon particles) as well as 80 mass percent artificial graphite (carbon phase) and 5 percent by mass polyvinylidene fluoride (continuous carbon phase).
	With respect to claim 5, Abe teaches [0055] the electrolyte can further include fluroethylene carbonate (FEC). 
	With respect to claim 6, Abe teaches [0056] cyclic carbonates containing fluorine atoms are preferred for the electrolyte.
With respect to claim 8, Abe teaches [0071-0080] multiple additives may be employed and can be bonded to each other through double bonds (alkylene moiety).
  Abe does not appear to teach the limitations of amended claims 1 and 9 directed to the claimed fluorinated electrolyte additive compositions. 
However, Park recites an electrolyte composition for a secondary battery. In view of amended claims 1 and 9, Park teaches [0077-0078] a secondary battery comprising an anode and a cathode, the cathode may include Si as an active material. Park further teaches (Claims 1 and 11) the secondary battery comprising a fluorinated electrolyte comprising a fluorinated lithium salt such as LiPF6, LiBF4 LiN(SO2F)2, LiN(SO2CF3)2, and LiN(SO2C2F5)2. Park further teaches (Claim 6) an additive may be included in the electrolyte composition and the additive may include a fluorinated compound such as fluoroethylene carbonate (which reads on chemical structure A in claim 1 and the additive recited in claim 9).
At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the battery teachings of Abe to include the teachings of Park directed to employing a fluorinated electrolyte additive because Park discloses [0066] gas generation at the cathode of the battery can be suppressed, thereby improving the durability and temperature storage characteristics of the battery. By substituting a known fluorinated electrolyte additive taught by Park, one of ordinary skill in the art would have achieved predictable results (MPEP Chapter 2143, Section I, Part B).


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724